DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 20-28 in the reply filed on 1/11/2022 is acknowledged.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term ‘unfinished’ is indefinite in that it is unclear when the second structural interface would be unfinished as opposed to finished (i.e. would it be finished when used to attach the fuselage and wing? When the aircraft is fully assembled and ready to fly?).
Regarding claim 5, The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how closely the first interface is disposed with respect to the aft of the wing unit.
Regarding claim 6, The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how closely the longitudinal dimension of the first interface must be to 1% of the maximum wing chord.
Regarding claim 6, The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how closely first and second bolted joints must be to the common longitudinal position of each other.
Regarding claims 2-11, all claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-9, and 10-11 is/are rejected under 35 U.S.C. 103 35 U.S.C. 103 as being unpatentable over Gamble (US 20170283033 A1).
Regarding claim 1, Gamble teaches a structural assembly of an aircraft, the assembly comprising:
a fuselage portion (Gamble, figure 1, item 120); and
a wing unit configured to be assembled with the fuselage portion, the wing unit comprising a first wing extending in a first lateral direction relative to the fuselage portion and a second wing extending in an opposite second lateral direction relative to the fuselage portion, the first wing and the second wing being attached together (Gamble, figure 1, item 110, wing consisting of two wings attached at the center and extending spanwise in opposite lateral directions);
wherein:
the fuselage portion and the wing unit are attached together at a first structural interface between the fuselage portion and the wing unit (Gamble, figure 2, items 115a and 115b, aft fasteners comprise a first interface);
the fuselage portion and the wing unit are located at a second structural interface between the fuselage portion and the wing unit (Gamble, figure 2, items 115c and 115d, forward fasteners comprise a second interface) 
the first structural interface is configured to permit relative positional adjustment between the wing unit and the fuselage portion while the fuselage portion and the wing unit are attached at the first structural interface and unattached at the second structural interface to permit finishing of the second interface while the fuselage portion and the wing unit are attached at the first interface and after the relative positional adjustment (Gamble, figure 2, wing is capable of being adjusted when only the first interface attaches the wing and fuselage).
Gamble is silent to the second structural interface being unfinished at the same time first structural interface is attached.
However, attaching fastening elements sequentially, such that a first interface would be attached before a second interface, is one of a limited number of ways that the fuselage and wing unit could be attached. It would have been be oblivious for one of ordinary skill in the art to modify the attach the first and second interfaces sequentially in Gamble such that the first interface is at some point attached and the second interface is unattached as sequential attachment is one of a limited number of ways that the wing unit could be attached to the fuselage.

Regarding claim 2, Gamble discloses the assembly as defined in claim 1, wherein the first interface is configured to permit a pitch adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Gamble, figure 2, items 115a and 115b, first interface is capable of allowing for an adjustment in pitch when fasteners are not fully tightened).
Regarding claim 3, Gamble discloses the assembly as defined in claim 1, wherein the first interface is configured to permit a yaw adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Gamble, figure 2, items 115a and 115b, first interface is capable of allowing for an adjustment in yaw when fasteners are not fully tightened).
Regarding claim 4, Gamble discloses the assembly as defined in claim 1, wherein the first interface is configured to permit a roll adjustment of the wing unit relative to the fuselage portion when the fuselage portion and the wing unit are attached at the first interface and unattached at the second interface (Gamble, figure 2, items 115a and 115b, first interface is capable of allowing for an adjustment in roll when fasteners are not fully tightened).
Regarding claim 5, Gamble discloses the assembly as defined in claim 1, wherein the first interface is disposed at or proximal to an aft portion of the wing unit (Gamble, figure 2, items 115a and 115b).
Regarding claim 8, Gamble discloses the assembly as defined in claim 1, wherein the first interface comprises a bolted joint (Gamble, paragraph 20, fasteners comprising joint may be bolts amongst other alternatives).
Regarding claim 10, Gamble discloses the assembly as defined in claim 1, wherein the first interface comprises a first bolted joint (Gamble, figure 2, item 115a) and a second bolted joint (Gamble, figure 2, item 115b), the first bolted joint and the second bolted joint being disposed on opposite lateral sides of a longitudinal axis of the fuselage portion (Gamble, figure 2, items 115a and 115b, bolted joints on opposite lateral sides of the longitudinal axis).
Regarding claim 11, Gamble discloses the assembly as defined in claim 10, wherein the first bolted joint and the second bolted joint are disposed at a substantially common longitudinal position relative to the longitudinal axis of the fuselage portion (Gamble, figure 2, items 115a and 115b, first and second bolted joints are at the same longitudinal position).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US 20170283033 A1).

Regarding claim 6, Gamble discloses the assembly as defined in claim 1, except:
wherein the first interface defines a contact area having a longitudinal dimension along a longitudinal axis of the fuselage portion that about 1% of a maximum chord length of the wing unit.
However, Gamble shows a first interface with having a contact area with a longitudinal dimension along a longitudinal axis of the fuselage portion that is in a similar range to the claimed range (Gamble, figure 2, items 115a ,115b, and 110), aft fasteners comprise a first interface and have a relatively small size compared to the wing chord) and the first interface of and the associated structure of Gamble has inherent dimensions, but Gamble is silent as to the ratio of the dimensions of contact area longitudinal dimension length and the wing chord.
The applicant has not established criticality for the longitudinal dimension of the first interface being 1% of the maximum wing chord. It would have been be oblivious for one of ordinary skill in the art to modify the contact area along the longitudinal axis shown in Gamble to be 1% of the maximum wing chord as the interface must be of a certain size to grant the strength required of the interface but needs not to be overly large in order to reduce the weight of the interface and bending moment produced as the interface holds up the weight of the wing.

Regarding claim 7, Gamble discloses the assembly as defined in claim 1, except:
wherein the first interface defines a contact area having a longitudinal dimension along a longitudinal axis of the fuselage portion that less than 5% of a maximum chord length of the wing unit.
However, Gamble shows a first interface with having a contact area with a longitudinal dimension along a longitudinal axis of the fuselage portion that is in a similar range to the claimed range (Gamble, figure 2, items 115a ,115b, and 110), aft fasteners comprise a first interface and have a relatively small size compared to the wing chord) and the first interface of and the associated structure of Gamble has inherent dimensions, but Gamble is silent as to the ratio of the dimensions of the first interface contact area longitudinal dimension length and the wing chord.
The applicant has not established criticality for the range of the longitudinal dimension of the first interface being less than 5% of the maximum wing chord. It would have been be oblivious for one of ordinary skill in the art to modify the contact area along the longitudinal axis shown in Gamble to be less than 5% of the maximum wing chord as the interface must be of a certain size to grant the strength required of the interface but needs not to be overly large in order to reduce the weight of the interface and bending moment produced as the interface holds up the weight of the wing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US 20170283033 A1) in view of Sadri (US 5125778 A).
Regarding claim 9, Gamble discloses the assembly as defined in claim 8, except wherein the bolted joint is torqued to a value that is less than a final torque value for the bolted joint. 
Sadri teaches fasteners that are loosely engaged or torqued in order to facilitate the positional adjustment of attached members before the fastener is fully torques (Sadri, paragraph 5).
	Gamble and Sadri are both considered analogous art as they are both in the same field of methods of fastening two members together. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the bolted joint of Gamble by not fully torqueing the bolts of Sadri in order to permit adjustment of the wing (Sadri, paragraph 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexandre (CA 2835765 A1) teaches a wing box attached to an aircraft fuselage via connection device.
Bath (EP 1413782 A1) teaches a mechanism for rotating wing surfaces like canards.
Williams (US 20110089292 A1) teaches a wing to fuselage joint with several interfaces connected by tension bolts
Topf (US 20170036751 A1) teaches a wing to fuselage fitting including several joints with specific examples of spacing between joints, but does not mention the size of the joints themselves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647